UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROMMEL VILLANUEVA-HERRERA,            
                      Petitioner,
                 v.
JOHN ASHCROFT, Attorney General;                No. 01-2415
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
                      Respondents.
                                      
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A74-864-246)

                      Submitted: April 3, 2002

                       Decided: May 1, 2002

 Before WIDENER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Hakeem Ishola, ISHOLA & ASSOCIATES, P.C., Katy, Texas, for
Petitioner. Robert D. McCallum, Jr., Assistant Attorney General, John
J. Andre, Senior Litigation Counsel, Shelley R. Goad, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondents.
2                 VILLANUEVA-HERRERA v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rommel Villanueva-Herrera, a native and citizen of the Philip-
pines, petitions for review of an order of the Board of Immigration
Appeals dismissing his appeal. Villanueva-Herrera claims to have
"surrendered himself" to the Immigration and Naturalization Service
for deportation proceedings in early 1997, when he was statutorily eli-
gible for suspension of deportation. The INS did not institute removal
proceedings against him until after April 1, 1997, at which point the
law changed and he was no longer eligible for suspension of deporta-
tion. Villanueva-Herrera argues that the INS violated his due process
rights when it delayed instituting deportation proceedings against him
until he was no longer eligible for suspension of deportation. How-
ever, "[t]he Attorney General has discretion regarding when and
whether to initiate deportation proceedings," Cortez-Felipe v. INS,
245 F.3d 1054, 1057 (9th Cir. 2001), and we lack jurisdiction to
review a "decision or action by the Attorney General to commence
proceedings . . . ." 8 U.S.C. § 1252(g). We interpret § 1252(g)’s refer-
ence to the "decision . . . to commence proceedings" as encompassing
the decision of when to commence proceedings. See Reno v.
American-Arab Anti-Discrimination Comm., 525 U.S. 471, 482-85
(1999).

   Accordingly, we affirm the Board’s order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED